DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 1, 7, 13, and 14, have since been amended.
	Claims 1-20 are pending and allowed.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Alasry et al. US 2019/0084578.
Alasry discloses a system and method for identifying driving patterns of a driver of a vehicle, an object in front of the vehicle, a status of the vehicle, or an action of the vehicle which also includes a pattern response to record. A safety module then compares a pattern response to a safe maneuver database  to classify the pattern response as either safe or not. The system then compiles a database of the safe pattern responses for future use. 
As to independent claims 1, 13, and 14, the prior art fails to explicitly disclose the following claimed subject matter:
	“executing a tutorial configured to perform training of a driver through a virtual situation for recognizing a driving pattern of the driver”

The newly amended claim material is similar, yet slightly more broad, than the previously indicated as allowable claims 10 and 11. 
Claims 1-12 depend on allowable claim 1 and claims 15-20 depend on allowable claim 14 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668